May 2, 2013 Via EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: First Security Benefit Life Insurance and Annuity Company of New York; Variable Annuity Account A; File Nos. 333-89236, 811-21104 – AdvisorDesigns Variable Annuity Commissioners: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account A does not differ from that contained in Post-Effective Amendment No.13 under the Securities Act of 1933 and Post-Effective Amendment No. 27 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April30, 2013. If you have any questions or comments regarding this filing, please contact Thomas Bisset of Sutherland Asbill & Brennan LLP at 202.383.0118 or thomas.bisset@sutherland.com. Sincerely, /s/ Chris Swickard Chris Swickard Associate General Counsel Enclosure cc:Thomas E. Bisset, Esq. Elisabeth M. Bentzinger, Esq. Naseem Z. Nixon, Esq. A GUGGENHEIM PARTNERS COMPANY
